Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 34 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims from which claims 33 and 34 depend already require styrene.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Molecular masses exist a distribution and hence molecular masses where not qualified as to the type of distribution, for instance weight or number average are unclear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-35   are rejected under 35 U.S.C. 102(a1) as being anticipated by Hamilton (US 2017/0240740), cited by applicants.
Paragraphs 129 -144 of the reference discloses a composition containing 56 parts of star shaped SBS (based on 100 parts of the composition) having 74% by weight styrene as a polymer “A1” as in applicant’s “branched thermoplastic elastomers” and 14 parts of another star  block copolymer “A2” also as in applicants “branched thermoplastic elastomers”  and having 74% by weight styrene containing 22 parts of  a component “A4” having a molecular weight of 158,000 as in applicants “thermoplastic styrene polymers” also as in applicants “thermoplastic styrene polymers”. Regarding claim 29 note the abstract disclosing that “A2” may have as little as 40% styrene blocks and further note that the soft phase of “A3” (i.e. non styrene block content) is at least 60%. Regarding claims 30 and 31, the thermoplastic elastomers are elastomers and are the only elastomers present with the exception of only 8 parts of linear SBS “A3” and hence present at a level of 90 phr.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, cited and for the reasons set out above.
 See paragraph 118 for weight average  molecular weights of 260,000-280,000 and polydispersities of 2-4 , encompassing applicant’s molecular masses assuming applicants molecular masses are number average. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 23-28, 30-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. (US 2017/0198079), cited by the examiner. 
The reference discloses a composition which may contain block copolymers of styrene and butadiene (paragraph 2) and GPPS as in applicants component “b” of 180,000-400,000 molecular weight in a ratio of 80/20 to 20/80. Note that the block copolymers may be branched (see paragraphs 54-56 and that “m” may be as much as 5 or greater). Note claim 3 where the composition has at least one mass peak at 105000-250,000 and another at 45,000-140,000 g/mol and that the amount of conjugated diene is 27-40% (i.e. vinyl aromatic content is 60-73%). While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 23-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Handlin, Jr (US 2009/0247703), cited by the examiner.
Document claim 1 discloses a composition containing 5-30 parts of a monoalkenylarene polymer of 5,000 to 200,000 molecular weight as in applicants component “b” and a 40-80 parts component “a” which may be a branched block copolymer (note that “n” in the document may be greater than 2) and having an “A”  block of mono alkenyl arene of 3,000 to 20,000 and “B” or diene block molecular weight of 20,000 to 200,000. Note paragraph 13 where only 90% of the olefinic double bonds need be reduced and therefore the block copolymer meets applicant’s limitation of “unsaturated” and note that even applicants claim 26 recites partial hydrogenation. Note document claim 2 where the block copolymers contain styrene and butadiene. Note Table 2 for a block copolymer with 30% styrene as in claim 29. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



JCM
4-27-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765